DETAILED ACTION
Applicant’s amendment filed December 16, 2020 is acknowledged.
Claims 9, 14, 16, 29, 38, and 40 have been amended.
Claims 2, 4, 7, 12, 13, 15, 17, 20, 25, 26, 28, 30, 33, 39, 41, and 44 are cancelled as previously indicated.
Claims 1, 3, 5, 6, 8-11, 14, 16, 18, 19, 21-24, 27, 29, 31, 32, 34-38, 40, 42, 43, and 45-48 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 9, 14, 16, 18, 19, 22, 27, 29, 31, 32, 35, 38, 40, 42, 43, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (hereinafter Tao) (U.S. Patent Application Publication # 2006/0056443 A1) in view of PARK et al. (hereinafter Park) (U.S. Patent Application Publication # 2015/0222339 A1), and further in view of Seok (U.S. Patent # 10,327,266 B2).
Regarding claims 1 and 27, Tao teaches and discloses a radio network node (transmitting station, figure 20) and method, performed by the radio network node, for transmitting data to wireless devices (receiving stations, figure 21) that are wirelessly connected to the radio network node, the radio network node and the wireless devices being comprised in a Wireless Local Area Network (WLAN) ([0092]), wherein the method comprises: 
([0079]; teaches “…A transmitting station, which aggregates frames…checks the MPDU aggregation field…to determine whether the receiving station is enabled to handle aggregate frames…”; teaches the common property and predetermined property type is whether the receiving station is capable of handling aggregate frames), 
obtaining data intended for transmission to the identified wireless devices, different parts of the data being intended for transmission to different wireless devices ([0037]; teaches “…MPDU frames with different destination addresses are aggregated at the PSDU level, sharing a single PLCP preamble…”; [0053]; teaches “All PSDUs at the transmitting station 2000 can be aggregated, regardless of their destination addresses…”; therefore data intended for different destination address (which correspond to a different wireless device) are obtained by the transmitting station), 
forming a single data packet (figure 8; aggregated PPDU) based on said common properties and comprising the obtained data, wherein the single data packet is associated with a packet type directed to deliver data to only a single wireless device ([0037]; teaches “…MPDU frames with different destination addresses are aggregated at the PSDU level, sharing a single PLCP preamble…”; [0053]; [0055]; [0056]; teaches forming a single aggregated PPDU based on the common property of whether the receiving station is capable of handling aggregate frames and that the packet has a single PLCP preamble thus a single packet associated with a packet type directed to deliver data to only a single wireless device as all the receiving devices will use the same short and long symbols to determine the carrier frequency and channel), wherein the single data packet (aggregate PPDU, figure 8) comprises a preamble portion (PLCP preamble, 811, figure 8) and a data portion (PSDUs, figure 8) comprising the obtained data ([0037]), and 
transmitting the single data packet on a communication channel being accessed by all of the identified wireless devices ([0053]; teaches “…Each frame that is received by the MAC layer 120 from the LLC layer 110 contends for the channel according to an appropriate channel access method…All frames of a particular queue can be aggregated after one of the frames in that queue gains access to the channel, as long as the TXOP for that TID is honored”). 
However, Tao may not expressly disclose a single-user type preamble portion and wherein the single-user type preamble portion comprises an indicator that the data portion comprises data for multiple wireless device.
Nonetheless, in the same field of endeavor, Park teaches and discloses a single-user type preamble portion (SU-MIMO preamble, figure 4) and wherein the single-user type preamble portion comprises an indicator (VHT-SIG B field, figure 4) that the data portion comprises data for multiple wireless device ([0056]; [0057]; figure 4; teaches a SU-MIMO preamble portion and a SIG field to indicate that the PPDU frame contains data for multiple users; [0127]; figure 19).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a field for a frame indicating data for multiple users as taught by Park with the method and devices as 
However, Tao, as modified by Park, may not expressly disclose discloses wherein the data portion comprises the obtained data and identifiers associated with the obtained data and wherein the identifiers enable each one of the identified wireless devices to identify which part or parts of the data that are intended for each of the identified wireless devices.
Nonetheless, in the same field of endeavor, Seok teaches and suggest discloses wherein the data portion (data portion, figure 6) comprises the obtained data (PSDU) and identifiers (address) associated with the obtained data and wherein the identifiers enable each one of the identified wireless devices to identify which part or parts of the data that are intended for each of the identified wireless devices (column 9, lines 21-22 and 34-39; figure 6; column 36, lines 9-28; teaches and depicts a data portion comprising data units and an addresses arranged in the data portion of the frame to identify the intended; figures 26 and 30).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data portion comprising data and identifiers of the wireless device as taught by Seok with the method and devices as disclosed by Tao, as modified by Park, for the purpose of efficient use of network resources for communicating data for the plurality of stations in a wireless area network, as suggested by Seok.

claims 3 and 29, Tao, as modified by Park and Seok, further teaches and discloses wherein the single-user type preamble portion is valid for all the identified wireless devices based on that the identified wireless devices are associated with said common properties ([0037]; [0056]; [0079]). 

Regarding claims 5, 18, 31, and 42, Tao, as modified by Park and Seok, discloses the claimed invention, but may not expressly disclose wherein at least one of the identifiers is arranged in the data portion when data portion comprises data for only a single wireless device.
Nonetheless, Seok further teaches and suggests wherein at least one of the identifiers is arranged in the data portion when data portion comprises data for only a single wireless device (column 9, lines 21-22 and 34-39; figure 6; column 36, lines 25-28; “…A data unit transmitted in frequency resources allocated to a single STA may include an individually addressed frame. The individually addressed frame may be referred to as a unicast frame or an SU frame…”; teaches and depicts an address arranged in the data portion of the frame when data is for a single user; figure 30). 

Regarding claims 6 and 32, Tao, as modified by Park and Seok, further teaches and discloses wherein said one or more predetermined property types are based on what is indicated in the single-user type preamble portion according to a predetermined type of the single data packet ([0037]; [0056]; [0079]). 

claims 9 and 35, Tao, as modified by Park and Seok, further teaches and discloses wherein said one or more predetermined property types comprises one or more types for indicating one or more of the following: channel bandwidth for wireless communication with the radio network node, modulation and coding scheme, number of space-time streams, guard interval, type of channel coding, and employment regarding aggregation of Medium Access Control (MAC), Protocol Data Units (PDUs) ([0079]; teaches “…A transmitting station, which aggregates frames…checks the MPDU aggregation field…to determine whether the receiving station is enabled to handle aggregate frames…”; wherein the common property and predetermined property type is whether the receiving station is capable of handling aggregate frames).
 
Regarding claims 14 and 38, Tao teaches and discloses a wireless device (receiving stations, figure 21) and method, performed by the wireless device, for managing data from a radio network node (transmitting station, figure 20), the wireless device being wirelessly connected to the radio network node, the radio network node and the wireless device being comprised in a Wireless Local Area Network (WLAN) ([0092]), wherein the method comprises: 
receiving, from the radio network node, a single data packet on a communication channel accessible by a group of wireless devices comprising the wireless device and one or more further wireless devices, wherein the group of wireless devices are wirelessly connected to the radio network node ([0037]; teaches “…MPDU frames with different destination addresses are aggregated at the PSDU level, sharing a single PLCP preamble…”; [0053]; teaches “…Each frame that is received by the MAC layer 120 from the LLC layer 110 contends for the channel according to an appropriate channel access method…All frames of a particular queue can be aggregated after one of the frames in that queue gains access to the channel, as long as the TXOP for that TID is honored”; [0055]; [0056]; teaches forming a single aggregated PPDU based on the common property of whether the receiving station is capable of handling aggregate frames), 
identifying the received single data packet as a single data packet that has been formed based on common properties that the wireless devices in said group are associated with, said common properties being one or more of predetermined property types ([0079]; teaches “…A transmitting station, which aggregates frames…checks the MPDU aggregation field…to determine whether the receiving station is enabled to handle aggregate frames…”; wherein the common property and predetermined property type is whether the receiving station is capable of handling aggregate frames), wherein said single data packet comprises data intended for receipt by said group of wireless devices, different parts of the data being intended for receipt by different wireless devices, and wherein the single data packet is associated with a packet type directed to deliver data to only a single wireless device ([0037]; teaches “…MPDU frames with different destination addresses are aggregated at the PSDU level, sharing a single PLCP preamble…”; [0053]; [0055]; [0056]; teaches forming a single aggregated PPDU based on the common property of whether the receiving station is capable of handling aggregate frames and that the packet has a single PLCP preamble thus a single packet associated with a packet type directed to deliver data to only a single wireless device as all the receiving devices will use the same short and long symbols to determine the carrier frequency and channel), wherein the single data packet (aggregate PPDU, figure 8) comprises a preamble portion (PLCP preamble, 811, figure 8) and a data portion (PSDUs, figure 8) comprising the obtained data ([0037]). 
However, Tao may not expressly disclose a single-user type preamble portion and wherein the single-user type preamble portion comprises an indicator that the data portion comprises data for multiple wireless device.
Nonetheless, in the same field of endeavor, Park teaches and discloses a single-user type preamble portion (SU-MIMO preamble, figure 4) and wherein the single-user type preamble portion comprises an indicator (VHT-SIG B field, figure 4) that the data portion comprises data for multiple wireless device ([0056]; [0057]; figure 4; teaches a SU-MIMO preamble portion and a SIG field to indicate that the PPDU frame contains data for multiple users; [0127]; figure 19).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a field for a frame indicating data for multiple users as taught by Park with the method and devices as disclosed by Tao for the purpose of efficient use of network resources for communicating data for the plurality of stations in a wireless area network.
However, Tao, as modified by Park, may not expressly disclose discloses wherein the data portion comprises the data and identifiers associated with the data, and wherein the identifiers enable each one of the identified wireless devices in the 
Nonetheless, in the same field of endeavor, Seok teaches and suggest discloses wherein the data portion (data portion, figure 6) comprises the data (PSDU) and identifiers (address) associated with the data, and wherein the identifiers enable each one of the identified wireless devices in the group of wireless devices to identify which part or parts of the data that are intended for each of the identified wireless devices (column 9, lines 21-22 and 34-39; figure 6; column 36, lines 9-28; teaches and depicts a data portion comprising data units and an addresses arranged in the data portion of the frame to identify the intended; figures 26 and 30).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the data portion comprising data and identifiers of the wireless device as taught by Seok with the method and devices as disclosed by Tao, as modified by Park, for the purpose of efficient use of network resources for communicating data for the plurality of stations in a wireless area network, as suggested by Seok.

Regarding claims 16 and 40, Tao, as modified by Park and Seok, further teaches and discloses wherein the single-user type preamble portion is valid for all the wireless devices in the group of wireless devices based on that the wireless devices are associated with said common properties ([0037]; [0056]; [0079]). 

claims 19 and 43, Tao, as modified by Park and Seok, further teaches and discloses wherein said one or more predetermined property types are based on what is indicated in the single-user type preamble portion according to a predetermined type of the single data packet ([0037]; [0056]; [0079]). 

Regarding claims 22 and 46, Tao, as modified by Park and Seok, further teaches and discloses wherein said one or more predetermined property types comprises one or more types for indicating one or more of the following: channel bandwidth for wireless communication with the radio network node, modulation and coding scheme, number of space-time streams, guard interval, type of channel coding, and employment regarding aggregation of Medium Access Control (MAC), Protocol Data Units (PDUs) ([0079]; teaches “…A transmitting station, which aggregates frames…checks the MPDU aggregation field…to determine whether the receiving station is enabled to handle aggregate frames…”; wherein the common property and predetermined property type is whether the receiving station is capable of handling aggregate frames). 

Claims 8, 21, 34, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (hereinafter Tao) (U.S. Patent Application Publication # 2006/0056443 A1) in view of PARK et al. (hereinafter Park) (U.S. Patent Application Publication # 2015/0222339 A1) and Seok (U.S. Patent # 10,327,266 B2), and further in view of Kwon (U.S. Patent Application Publication # 2016/0192351 A1).
claims 8, 21, 34, and 45, Tao, as modified by Park and Seok, discloses the claimed invention, but may not expressly disclose wherein said one or more predetermined property types comprises a type based on downlink channel quality. 
	Nonetheless, in the same field of endeavor, Kwon teaches and suggests wherein said one or more predetermined property types comprises a type based on downlink channel quality ([0078]; [0095]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a property/parameter type being a downlink quality as taught by Kwon with the method and devices as disclosed by Tao, as modified by Park and Seok, for the purpose of determining parameters for the plurality of stations.

Claims 10, 23, 36, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (hereinafter Tao) (U.S. Patent Application Publication # 2006/0056443 A1) in view of PARK et al. (hereinafter Park) (U.S. Patent Application Publication # 2015/0222339 A1) and Seok (U.S. Patent # 10,327,266 B2), and further in view of Erceg et al. (hereinafter Erceg) (U.S. Patent Application Publication # 2016/0309477 A1).
Regarding claims 10, 23, 36, and 47, Tao, as modified by Park and Seok, discloses the claimed invention, but may not expressly disclose wherein said one or more predetermined property types comprise a type for indicating a type of wireless device. 
([0119]; [0156]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a property/parameter type being a type of device as taught by Erceg with the method and devices as disclosed by Tao, as modified by Park and Seok, for the purpose of determining parameters for the plurality of stations.

Claims 11, 24, 37, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (hereinafter Tao) (U.S. Patent Application Publication # 2006/0056443 A1) in view of PARK et al. (hereinafter Park) (U.S. Patent Application Publication # 2015/0222339 A1) and Seok (U.S. Patent # 10,327,266 B2), and further in view of Lou et al. (hereinafter Lou) (U.S. Patent Application Publication # 2017/0288748 A1).
Regarding claims 11, 24, 37, and 48, Tao, as modified by Park and Seok, discloses the claimed invention, but may not expressly disclose wherein the WLAN is based on a Institute of Electrical and Electronics Engineers', "IEEE", 802.11ah standard and the single data packet is of a S1G_1M type. 
Nonetheless, in the same field of endeavor, Lou teaches and discloses wherein the WLAN is based on an Institute of Electrical and Electronics Engineers (IEEE) 802.11ah standard and the single data packet is of a S1G_1M type ([0071]; [0074]; figures 8-9).
.

Response to Arguments
Applicant’s arguments, filed December 16, 2020, with respect to the rejection(s) of claim(s) 1, 3, 5, 6, 8-11, 14, 16, 18, 19, 21-24, 27, 29, 31, 32, 34-38, 40, 42, 43, and 45-48 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seok (U.S. Patent # 10,327,266 B2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
February 23, 2021